     Case 4:99-cr-40016-NMG Document 160 Filed 04/16/21 Page 1 of 7



                   United States District Court
                     District of Massachusetts


                                   )
United States of America           )
                                   )
          v.                       )     Criminal Action No.
                                   )     99-40016-NMG
Junito Melendez,                   )
                                   )
          Defendant.               )
                                   )


                         MEMORANDUM & ORDER

GORTON, J.

     This case arises out of the conviction of Junito Melendez

(“defendant” or “Melendez”) for possession with the intent to

distribute cocaine base as well as possession of a firearm.

Pending before the Court is defendant’s motion for relief under

the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132

Stat. 5194, 5222 (“the First Step Act”) and/or petition for a

writ of coram nobis.   For the following reasons, that motion

will be denied.

I.   Background

     In August, 1999, Melendez was indicted, as a juvenile, on

one count of possession with intent to distribute and

distribution of 19.2 grams of cocaine base (Count 1) and one

count of possession of a firearm (Count 2).       Pursuant to a
                               -1-
     Case 4:99-cr-40016-NMG Document 160 Filed 04/16/21 Page 2 of 7



superseding indictment filed in January, 2000, Melendez was

charged with an additional count of possession with intent to

distribute 3.3 grams of cocaine base, this time as an adult

(Count 3).   He was convicted of all counts following a jury

trial and was sentenced to 135 months imprisonment and five

years of supervised release in April, 2001.

     Defendant’s sentence was reduced on two subsequent

occasions.   In May, 2003, this Court re-sentenced defendant to

121 months imprisonment after the First Circuit Court of Appeals

determined that an incorrect criminal history category had been

applied in calculating his original sentence.       In June, 2006,

this Court again reduced his sentence to 109 months imprisonment

after the Massachusetts Superior Court vacated two of

defendant’s prior convictions.

     Melendez was released from custody and began his term of

supervised release in March, 2007.      He violated those conditions

on three separate occasions, resulting in additional periods of

incarceration.    Defendant finally completed his 2001 sentence in

December, 2010.

     In July, 2019, a grand jury returned two separate

indictments, one of which charged defendant with conspiracy to

distribute cocaine in violation of 21 U.S.C. § 846.        Because

that charge was brought within 15 years of the completion of
                                  -2-
      Case 4:99-cr-40016-NMG Document 160 Filed 04/16/21 Page 3 of 7



defendant’s 2001 sentence, Melendez is subject to an enhanced

mandatory minimum sentence of ten years rather than the

otherwise-applicable minimum sentence of five years.          For that

reason, Melendez moved to reduce his 2001 sentence under the

First Step Act in December, 2019.        That motion was denied by

this Court in May, 2020 (See Docket No. 147).

      Defendant filed the instant motion for relief in January,

2021, which the government has opposed.

II.   Motion for Relief Under the First Step Act

      As a preliminary matter, to the extent that Melendez seeks

reduction of his sentence pursuant to Section 404 of the First

Step Act, his motion will be denied.        This Court has already

addressed and rejected that argument in the memorandum and order

entered in May, 2020. See United States v. Melendez, 462 F.

Supp. 3d 6 (D. Mass. 2020).

      Melendez is also not entitled to relief under Section 608

of the First Step Act.     He contends that expungement of his

prior record is appropriate because he purportedly qualifies as

a “youth” under the definition of that term in Section 608 and

should not have been charged as an adult in Count 3.          Defendant

is mistaken, however, because he conflates the legal term

“juvenile” with the word “youth” in Section 608, which relates


                                   -3-
     Case 4:99-cr-40016-NMG Document 160 Filed 04/16/21 Page 4 of 7



to mentorship programs in Bureau of Prisons facilities.         He has

not demonstrated that the First Step Act altered the legal

definition of “juvenile” and thus expungement of his record

pursuant to Section 608 is unwarranted.

     Defendant’s reliance on the decision of the United States

Supreme Court in Miller v. Alabama, 567 U.S. 460 (2012) is

similarly unavailing.   Miller, in which the Supreme Court held

that mandatory sentences of life without the possibility of

parole are unconstitutional as to juvenile offenders, is

inapposite because defendant was not and is not now subject to a

mandatory minimum sentence of life without the possibility of

parole.

     Accordingly, defendant’s request for relief under the First

Step Act will be denied.

III. Petition for Writ of Coram Nobis

     A writ of coram nobis is available in federal criminal

cases as a “last resort” to correct fundamental errors of fact

or law. United States v. George, 676 F.3d 249, 253 (1st Cir.

2012).    Because it is an “extraordinary remedy,” such a writ is

granted only under remarkable circumstances. United States v.

Morgan, 346 U.S. 502, 511 (1954); see also Williams v. United

States, 858 F.3d 708, 715 (1st Cir. 2017) (describing coram


                                  -4-
     Case 4:99-cr-40016-NMG Document 160 Filed 04/16/21 Page 5 of 7



nobis as “strong medicine” to be dispensed sparingly) (internal

citations omitted).

     The writ is “ordinarily available only to a criminal

defendant who is no longer in custody.” Trenkler v. United

States, 536 F.3d 85, 98 (1st Cir. 2008).       Furthermore, a writ of

coram nobis is warranted only when a claimant: 1) adequately

explains his/her failure to seek earlier relief through other

means; 2) demonstrates that he/she continues to suffer

significant collateral consequences from the judgment and that

issuance of the writ will resolve those consequences; and 3)

shows that the original judgment was based on a fundamental

error. See Murray v. United States, 704 F.3d 23, 29 (1st Cir.

2013).   Even when that three-part test has been satisfied, the

claimant must also establish that justice demands this

extraordinary form of relief. See George, 676 F.3d at 255.

     Here, Melendez has not met his high burden of demonstrating

that a writ of coram nobis should issue.       First, he fails to

explain adequately his failure to seek earlier relief through

other means.   Defendant asserts that the applicable legal

authority did not exist at the time of his direct appeal or when

he filed his habeas petition but, as this Court notes above, he

is not entitled to relief under the First Step Act and Miller.

Second, Melendez fails to demonstrate that the original judgment

                                  -5-
     Case 4:99-cr-40016-NMG Document 160 Filed 04/16/21 Page 6 of 7



was based on a fundamental error.       As to that prerequisite, he

merely declares that “there is no question that the prior

[judgment] results from a fundamental error that must be

corrected.”   Neither the authority cited nor the argument made

by defendant have made that clear.

     Even if Melendez had satisfied each prong of the three-part

test, he would be unable to demonstrate that justice demands the

issuance of a writ of coram nobis.       He is a repeat offender who

has demonstrated a propensity for recidivism and a lack of

remorse for his criminal conduct.       As previously noted by this

Court, Melendez now faces an enhanced mandatory minimum sentence

not because of the crimes he committed as a juvenile but rather

as a result of his several violations of supervised release and

conduct subsequent to his initial term of imprisonment. See

Melendez, 462 F. Supp. 3d at 13.

     Therefore, Melendez is not entitled to the “Hail Mary”

remedy associated with a writ of coram nobis.




                                  -6-
     Case 4:99-cr-40016-NMG Document 160 Filed 04/16/21 Page 7 of 7



                                 ORDER

     For the foregoing reasons, defendant’s motion for relief

under the First Step Act and/or petition for a writ of coram

nobis (Docket No. 157) is DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated April 16, 2021




                                  -7-
